

EXHIBIT 10.1

        
FIRST AMENDMENT
TO THE CREDIT AGREEMENT


THIS FIRST AMENDMENT, dated as of September 26, 2012 (this “Amendment”), to the
Credit Agreement, dated as of November 10, 2011 (as previously amended, the
“Credit Agreement”), and entered into by, among others, Rose Rock Midstream,
L.P., as the Borrower (the “Borrower”), certain subsidiaries of the Borrower, as
Guarantors, the lenders party thereto (the “Lenders”) and The Royal Bank of
Scotland plc, as administrative agent and collateral agent (in such capacities,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower desires to amend the Credit Agreement to (i) permit
Incremental Revolving Commitments in an aggregate amount not to exceed $400.0
million (the “Incremental Increase”), (ii) acquire, directly or indirectly, in
one or more related or unrelated transactions, equity interests of SemCrude
Pipeline, L.L.C., a Delaware limited liability company (“SemCrude Pipeline”,
such acquisitions, the “SCP Acquisitions”), (iii) invest, subject to the prior
acquisition of SemCrude Pipeline, up to $71.0 million in SemCrude Pipeline for
the prompt contribution or other funding thereof to White Cliffs Pipeline,
L.L.C., (“White Cliffs”), for the purposes of funding certain expansion projects
by White Cliffs (the “White Cliffs Investment”), and (iv) amend certain other
provisions of the Credit Agreement as specified below (the “Specified
Amendments”);


WHEREAS the Loan Parties have requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement in order to permit each of the
Incremental Increase, the SCP Acquisitions, the White Cliffs Investment and the
Specified Amendments; and


WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to such amendment relating to the Credit Agreement.


NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:




Section 1.Amendments


(a)Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Unrestricted Subsidiary” by inserting immediately after “shall
mean” the following:


“(i) if White Cliffs becomes a Subsidiary, White Cliffs and (ii)”


(b)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order therein:


“Consolidated Net Tangible Assets” shall mean with respect to any Person at any
date of determination, the aggregate amount of total assets included in such
Person's most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves




--------------------------------------------------------------------------------



reflected in such balance sheet, after deducting the following amounts: (i) all
current liabilities reflected in such balance sheet (excluding any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed), and (ii) the value (net of any applicable
reserves and accumulated amortization) of all goodwill, trademarks, patents,
unamortized debt discounts and expenses and other like intangibles reflected in
such balance sheet.


“SemCrude Pipeline” shall mean SemCrude Pipeline, L.L.C., a Delaware limited
liability company.


“White Cliffs” shall mean White Cliffs Pipeline, L.L.C., a Delaware limited
liability company.


(c)Section 2.20(a) of the Credit Agreement is hereby amended by deleting
“U.S.$200.0 million” in the fifth line thereof and replacing it with “U.S.$400.0
million” in lieu thereof.


(d)Section 6.02(hh) of the Credit Agreement is hereby amended and restated in
its entirety as follows:


“(hh)    Liens on the Equity Interests of any Unrestricted Subsidiary (other
than Liens on the Equity Interests of White Cliffs if it becomes a Subsidiary)
which secure indebtedness of such Unrestricted Subsidiary (other than
indebtedness of White Cliffs if it becomes a Subsidiary); and”


(e)Section 6.04(j) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“(j)    (i) Investments constituting Permitted Business Acquisitions, so long as
any Person acquired in connection with such Permitted Business Acquisitions and
each of such Person's Subsidiaries becomes a Subsidiary Loan Party to the extent
required by Section 5.10, and (ii) Investments constituting acquisitions of a
portion of the Equity Interests of SemCrude Pipeline; provided that (A) such
Investment satisfies each requirement of an acquisition constituting a Permitted
Business Acquisition (other than the requirement that an acquisition of Equity
Interests be of all of the Equity Interests in a Person), and (B) after becoming
a Subsidiary, SemCrude Pipeline becomes a Subsidiary Loan Party to the extent
required by Section 5.10;”


(f)Section 6.04 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (n) therein, (ii) deleting the “.” at the end of
clause (o) therein and replacing it with a “;” in lieu thereof, and (iii)
inserting the following clauses (p) and (q) at the end as follows:


“(p)     if the Borrower has acquired the Equity Interests of SemCrude Pipeline,
Investments in SemCrude Pipeline in an aggregate amount not to exceed U.S.$71.0
million; provided that SemCrude Pipeline promptly contributes or otherwise funds
an amount equal to the amount of such Investment to White Cliffs and delivers
evidence reasonably satisfactory to the Administrative Agent demonstrating the
funding of such Investment to White Cliffs; provided further, that if SemCrude
Pipeline has become a Subsidiary Loan Party and Guarantor hereunder, such
Investments may be made by SemCrude Pipeline in White Cliffs; and




--------------------------------------------------------------------------------





(q)    Investments by Loan Parties not otherwise permitted by the other clauses
of this Section 6.04 in an aggregate amount (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) not
to exceed the greater of (i) U.S.$40.0 million and (ii) 10% of Consolidated Net
Tangible Assets of the Borrower plus any return of capital actually received by
the Loan Parties in respect of investments previously made by them pursuant to
this clause (q), so long as immediately before and immediately after giving
effect to such Investment, no Default or Event of Default shall have occurred
and be continuing.”


(g)Section 6.05(h) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“(h)    any merger or consolidation in connection with a Permitted Business
Acquisition or an acquisition of Equity Interests of SemCrude Pipeline permitted
by Section 6.04; provided, that following any such merger or consolidation (i)
involving the Borrower, the Borrower is the surviving corporation, and (ii)
involving a Restricted Subsidiary, the surviving or resulting entity shall be a
Loan Party;”


Section 2.Conditions Precedent to the Effectiveness of this Amendment


This Amendment shall become effective as of the date on which each of the
following conditions precedent shall have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):


(a)the Administrative Agent shall have received this Amendment, duly executed by
each of the Borrower, the Guarantors and the Required Lenders;


(b)the representations and warranties set forth in Article III of the Credit
Agreement are and will be true and correct in all material respects on and as of
the First Amendment Effective Date, to the same extent as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);


(c)as of the First Amendment Effective Date, no Event of Default or Default
shall have occurred and be continuing; and


(d)the Borrower shall have paid (i) an amendment fee in an amount equal to
0.125% of the Commitments of each Lender that has consented to this Amendment
prior to the deadline for submission of signature pages specified by the
Administrative Agent and (ii) all fees and expenses payable to the Lenders and
the Administrative Agent hereunder or under any other Loan Document, including
as set forth in Section 4 hereof.




Section 3.Acknowledgment and Consent.


(a)     Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.


(b)     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.








--------------------------------------------------------------------------------



Section 4.Reference to and Effect on the Loan Documents


(a)This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall be construed, administered and applied in accordance with the terms
and provisions thereof. The Borrower agrees to pay any applicable costs and
expenses incurred in connection with this Amendment in accordance with the terms
set forth in the Credit Agreement, including Section 9.05 thereof.


(b)Except as specifically amended above, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.


(c)The execution, delivery, effectiveness and performance of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.


(d)Each of the Loan Documents, including the Credit Agreement, and any and all
other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.


Section 5.Execution in Counterparts


This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.


Section 6.Governing Law


THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS
OF, THE STATE OF NEW YORK.


Section 7.Headings


Section and Subsection headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


Section 8.Notices


All communications and notices hereunder shall be given as provided in the
Credit Agreement.






--------------------------------------------------------------------------------



Section 9.Severability


The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.


Section 10.Successors


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.


Section 11.Waiver of Jury Trial


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.


Section 12.Jurisdiction


Each of the parties to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------







In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
   
THE ROYAL BANK OF SCOTLAND plc,
as Administrative Agent






By:    _______________________________________        
Name:    
Title:
    
    












_______________________________________,
as a Lender


By:    _______________________________________        
Name:    
Title:
    


[If a second signature is required]




By:    _______________________________________        
Name:    
Title:








